Title: To George Washington from Robert Lewis, 28 March 1789
From: Lewis, Robert
To: Washington, George



Dear Uncle,
[Fredericksburg, Va.] March 28th 1789

Your favor of the 26th Instant came duly to hand—the inclosed was dispatched instantly to Mr Fitzhugh—who I expect has answered it before this, as he proposed writing by the stage—Your caution with regard to my getting in readiness I can assure you, I have been guarded against—as I am prepared to accompany my Mother and Mrs Willis on Thursday or Friday next from this to Mount Vernon where I shall remain untill the horses you carry to New York returns for my Aunt—We flatter ourselves with the Idea of finding you at Mount Vernon when we arrive. I am Dr Uncle Yours Affectiony

Robt Lewis

